Exhibit 10.1.1

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This First Amendment to Loan and Security Agreement (this “First Amendment”)
made and entered into as of the 5th day of November, 2004, is by and between
LASALLE BANK NATIONAL ASSOCIATION, a national banking association (“LENDER”),
having its principal place of business at 135 South LaSalle Street, Chicago,
Illinois 60603-4105, and VITA FOOD PRODUCTS, INC., a Nevada corporation, with
its chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612 (“Vita Food”), VIRGINIA HONEY COMPANY, INC., a Virginia corporation, with
its chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612 (“Virginia Honey”), THE HALIFAX GROUP, INC., a Georgia corporation, with
its chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612 (“Halifax”), and VITA SPECIALTY FOODS, INC., a Delaware corporation, with
its chief executive office located at 2222 West Lake Street, Chicago, Illinois
60612  (“Specialty Foods”) (Vita Food, Virginia Honey, Halifax and Specialty
Foods are individually a  “Borrower” and collectively the “Borrowers”).

 

W I T N E S S E T H:

 

WHEREAS, prior hereto, Lender provided certain loans, extensions of credit and
other financial accommodations (the “Financial Accommodations”) to Borrowers
pursuant to (a) that certain Loan and Security Agreement dated as of September
5, 2003, by and between Lender and Borrowers (as further amended or restated
from time to time, the “Loan Agreement”), and (b) the other documents,
agreements and instruments referenced in the Loan Agreement or executed and
delivered pursuant thereto;

 

WHEREAS, Borrowers have requested that Lender, among other things, (i) waive
certain existing Events of Default, and (ii) modify certain financial and
non-financial covenants (collectively the “Additional Financial
Accommodations”); and

 

WHEREAS, Lender is willing to provide the Additional Financial Accommodations,
but solely on the terms and subject to the provisions set forth in this First
Amendment and the other agreements, documents and instruments referenced herein
or executed and delivered pursuant hereto.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lender and Borrowers hereby agree as set forth in this First
Amendment.

 

I.              Definitions.

 

A.            Use of Defined Terms.  Except as expressly set forth in this First
Amendment, all terms which have an initial capital letter where not required by
the rules of grammar are used herein as defined in the Loan Agreement.

 

--------------------------------------------------------------------------------


 

B.            Amended Definitions.  Effective as of the date of this First
Amendment, Section 1.1 of the Loan Agreement is hereby amended by deleting the
definitions of “Overadvance” and “Tangible Net Worth Benchmark” and substituting
therefor the following:

 

“Overadvance”: shall mean zero Dollars.

 

“Tangible Net Worth Benchmark”: shall mean negative One Million Eight Hundred
Thousand and no/100 Dollars (-$1,800,000.00) as of December 31, 2004, negative
Nine Hundred Thousand and no/100 Dollars (-$900,000.00) as March 31, 2005,
through September 30, 2005, negative One Hundred Thousand and no/100 Dollars
(-$100,000.00) as of December 31, 2005, and shall increase by Eight Hundred
Thousand and no/100 Dollars ($800,000.00) as of December 31, 2006, and as of the
last day of each fiscal year thereafter.

 

II.            Amendments to Loan Agreement.  Effective as of the date of this
First Amendment, the Loan Agreement is hereby amended as follows:

 

A.            Eligible Inventory.  Sections 6.1 and 6.2 of the Loan Agreement
are hereby amended by deleting Sections 6.1 and 6.2 of the Loan Agreement in
their entirety and substituting therefor the following, respectively:

 

“6.1         Eligible Inventory.  “Eligible Inventory” means the portion of
Inventory that:  (A) consists of (i) raw materials, (ii) work-in-process, (iii)
finished goods, or (iv) packaging materials; (B) is not more than three hundred
sixty-five (365) days old; (C) is not consigned to or from any Person; (D) does
not violate the negative covenants and similar provisions of this Section 6 and
does satisfy the positive covenants and similar provisions of this Section 6;
(E) Lender has in good faith determined, in accordance with its customary
business practices, is not unacceptable due to age, type, category or quantity;
(F) is subject to Lender’s first position priority perfected security interest
and lien; and (G) is located at one of the locations specified on Schedule 4.4
and if located at a warehouse, other storage facility or a leased facility,
Lender has (i) received an original Warehouse Agreement or Landlord Agreement in
form and substance acceptable to Lender, (ii) filed its Uniform Commercial Code
financing statements in accordance with applicable law with regard to the
respective location of each such warehouse, leased facility or other storage
facility, and (iii) as evidenced by then currently dated Uniform Commercial Code
judgment and lien searches satisfactory to Lender, there are no security
interests or liens in and to the Collateral located at such warehouse, other
storage facility or leased facility other than Lender’s first position priority
security interest and lien; notwithstanding the foregoing, up to $250,000 in the
aggregate of Inventory which does not satisfy the requirements of subsection
6.1(G), but otherwise meets the definition of Eligible Inventory, may be
included in Eligible Inventory.

 

6.2           Additional Representations, Warranties and Covenants. Borrowers
represent and warrant to and covenant with Lender that:  (A) the Inventory shall
be kept only at the locations specified on Schedule 4.4; (B) Borrowers now keep
and hereafter at all times shall keep correct and accurate records itemizing and
describing the age, kind, type and quantity of Inventory and Borrowers’ stated
actual cost therefor, together with

 

2

--------------------------------------------------------------------------------


 

withdrawals therefrom and additions thereto for each month, all of which records
shall be available, upon demand, to any of Lender’s officers, employees or
agents for inspection and copying thereof; (C) all Inventory is now and
hereafter at all times shall be of good and merchantable quality, free from
defects; (D) any of Lender’s officers, employees or agents shall, now and at any
time or times hereafter, have the right, upon demand, to inspect and examine the
Inventory and to check and test the same as to quality, quantity, value and
condition; and (E) all Eligible Inventory set forth on the Borrowing Base
Certificate (1) consists of (i) raw materials, (ii) work-in-process, (iii)
finished goods, or (iv) packaging materials; (2) is not more than three hundred
sixty-five (365) days old; (3) is not consigned to any Person; (4) does not
violate the negative covenants and similar provisions of this Section 6 and does
satisfy the positive covenants, and similar provisions of this Section 6; (5) is
subject to Lender’s first position priority preferred security interest and
lien; and (7) except as otherwise permitted in Section 6.1 above, is located at
one of the locations specified on Schedule 4.4, and, if located at a warehouse,
other storage facility or leased facility, Lender has (i) received an original
executed Warehouse Agreement or Landlord Agreement in form and substance
acceptable to Lender, (ii) filed its Uniform Commercial Code financing
statements in accordance with applicable law with regard to the respective
location of each such warehouse, other storage facility or leased facility, and
(iii) as evidenced by then currently dated Uniform Commercial Code judgment and
lien searches satisfactory to Lender, there are no security interests or liens
in and to the Collateral located at such warehouse, other storage facility or
leased facility, other than Lender’s first position priority security interest
and lien.  All costs, fees and expenses incurred by Lender in connection with
this Section 6, or which Lender becomes obligated to pay, shall be part of the
Liabilities, secured by the Collateral and payable by Borrowers to Lender on
demand.”

 

B.            Financial Covenants.  Section 9.4 of the Loan Agreement is hereby
amended by deleting Section 9.4 of the Loan Agreement in its entirety and
substituting therefor the following:

 

“9.4         Financial Covenants.  During the term of this Loan Agreement, and
thereafter for so long as there are any outstanding Liabilities owed to Lender,
Borrowers covenant that they shall:

 

(A)          Tangible Net Worth.  Maintain a minimum Tangible Net Worth of not
less than the Tangible Net Worth Benchmark tested as of the last day of each
calendar quarter.

 

(B)           Cash Flow Coverage Ratio.  Not permit Borrowers’ Cash Flow
Coverage Ratio to be less than 1.10 to 1.00, tested as of the last day of each
calendar quarter beginning with the calendar quarter ending March 31, 2005.

 

(C)           Minimum EBITDA.  Maintain EBITDA of not less than Eight Hundred
Fifty Thousand and no/100 ($850,000.00) for the three month period ending
December 31, 2004.”

 

C.            Financial Reporting.  Section 9.5 (F) of the Loan Agreement is
hereby amended by deleting Section 9.5 (F) of the Loan Agreement in its entirety
and substituting therefor the following:

 

3

--------------------------------------------------------------------------------


 

“(F)         As soon as available, but in no event later than fifteen (15) days
after the 15th and last day of each month, a Borrowing Base Certificate dated as
of the 15th and last day of such month, respectively.”

 

III.           Conditions Precedent. Lender’s obligation to provide the
Additional Financial Accommodations to Borrowers is subject to the full and
timely performance of the following covenants prior to or contemporaneously with
the execution of this First Amendment:

 

A.            Borrowers executing and delivering, or causing to be executed and
delivered to Lender, the following documents, each of which shall be in form and
substance acceptable to Lender:

 

(i)                                     An original Secretary’s Certificate of
even date herewith executed by the Secretary of each Borrower to Lender; and

 

(ii)                                  such other agreements, documents and
instruments as Lender may reasonably request;

 

B.            No Unmatured Event of Default or Event of Default exists under the
Loan Agreement, as amended by this First Amendment, or the Other Agreements
other than the “Existing Defaults” (hereinafter defined);

 

C.            No claims, litigation, arbitration proceedings or governmental
proceedings not disclosed in writing to Lender prior to the date of hereof shall
be pending or known to be threatened against Borrowers and no known material
development not so disclosed shall have occurred in any claims, litigation,
arbitration proceedings or governmental proceedings so disclosed which in the
opinion of Lender is likely to materially or adversely affect the financial
position or business of any Borrower or the capability of any Borrower to pay
its obligations and liabilities to Lender; and

 

D.            There shall have been no material or adverse change in the
business, financial condition or results of operations since the date of each
Borrower’s most recently delivered financial statements to Lender.

 

IV.           Conflict.  If, and to the extent, the terms and provisions of this
First Amendment contradict or conflict with the terms and provisions of the Loan
Agreement, the terms and provisions of this First Amendment shall govern and
control; provided, however, to the extent the terms and provisions of this First
Amendment do not contradict or conflict with the terms and provisions of the
Loan Agreement, the Loan Agreement, as amended by this First Amendment, shall
remain in and have its intended full force and effect, and Lender and Borrowers
hereby affirm, confirm and ratify the same.

 

V.            Waiver of Events of Default.

 

A.            Borrowers hereby acknowledge and agree as follows:  (i) the
following Events of

 

4

--------------------------------------------------------------------------------


 

Default have occurred and are existing under the Loan Agreement (the “Existing
Defaults”): (a) as of September 30, 2004, Borrowers were in violation of the
Tangible Net Worth covenant contained in Section 9.4(1) of the Loan Agreement,
and (b) as of September 30, 2004, Borrowers were in violation of the Cash Flow
Coverage Ratio covenant contained in Section 9.4(2) of the Loan Agreement; (ii)
no Events of Default currently exist other than the Existing Defaults set forth
above, and (iii) as a result of the Existing Defaults, Lender has the right to
immediately exercise such of its rights and remedies pursuant to the Loan
Agreement as it deems appropriate, including, without limitation, terminating
all advances to Borrowers, instituting the Default Rate and demanding immediate
payment of all outstanding Liabilities.

 

B.            Borrowers hereby represent and warrant to Lender that no Event of
Default exists as of the date of this First Amendment, other than the Existing
Defaults.  Lender hereby waives the Existing Defaults; provided that such waiver
shall not be or be deemed to be a waiver by Lender of any other Events of
Default, whether now existing or hereafter arising or occurring, including,
without limitation, any other Events of Default arising under Section 9.4 of the
Loan Agreement after September 30, 2004.

 

VI.           Severability.  Wherever possible, each provision of this First
Amendment shall be interpreted in such manner as to be valid and enforceable
under applicable law, but if any provision of this First Amendment is held to be
invalid or unenforceable by a court of competent jurisdiction, such provision
shall be severed herefrom and such invalidity or unenforceability shall not
affect any other provision of this First Amendment, the balance of which shall
remain in and have its intended full force and effect.  Provided, however, if
such provision may be modified so as to be valid and enforceable as a matter of
law, such provision shall be deemed to be modified so as to be valid and
enforceable to the maximum extent permitted by law.

 

VII.          Reaffirmation.  Borrowers hereby reaffirm and remake all of the
representations, warranties, covenants, duties, obligations and liabilities
contained in the Loan Agreement, as amended hereby.

 

VIII.        Fees, Costs and Expenses.

 

A.            Contemporaneously herewith, Borrowers shall pay to the Bank a
fully-earned, non-refundable amendment fee in the amount of $10,000.00.

 

B.            Borrowers agree to pay, upon demand, all fees, costs and expenses
of Lender, including, but not limited to, reasonable attorneys’ fees, in
connection with the preparation, execution, delivery and administration of this
First Amendment and the other agreements, documents and instruments executed and
delivered in connection herewith or pursuant hereto.

 

IX.           Reservation of Rights.  Lender continues to reserve all of its
rights and remedies, including all security interests, assignments and liens
pursuant to the Loan Agreement and the Other Agreements, as well as any rights
and remedies at law, in equity or otherwise.  Nothing contained in this First
Amendment shall be or be deemed a waiver of any presently existing or any
hereafter arising or occurring breach, default or event of default, other than
the Existing Defaults as set forth above, nor shall preclude the subsequent
exercise of any of Lender’s rights or remedies.

 

5

--------------------------------------------------------------------------------


 

X.            Choice of Law.  This First Amendment has been delivered and
accepted in Chicago, Illinois, and shall be governed by and construed in
accordance with the laws of the State of Illinois, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law as to all
matters, including matters of validity, construction, effect, performance and
remedies.

 

XI.           Counterpart.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

XII.         Waiver of Jury Trial.  BORROWERS AND LENDER EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHT TO TRIAL BY JURY.

 

[signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lender and Borrowers have caused this First Amendment to be
executed and delivered by their duly authorized officers as of the date first
set forth above.

 

LASALLE BANK NATIONAL ASSOCIATION,

VIRGINIA HONEY COMPANY, INC.,

a national banking association

a Virginia corporation

 

 

 

 

By:

/s/ Sara A. Huizinga

 

By:

/s/ Stephen D. Rubin

 

Name:

Sara A. Huizinga

 

Name:

Stephen D. Rubin

 

Title:

Assistant Vice President

 

Title:

President

 

 

 

 

 

VITA FOOD PRODUCTS, INC.,

 

a Nevada corporation

 

 

 

 

 

 

 

By:

/s/ Clark L. Feldman

 

 

Name:

Clark L. Feldman

 

 

Title:

Executive Vice President

 

 

 

 

 

THE HALIFAX GROUP, INC.,

 

a Georgia corporation

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

Name:

Clifford Bolen

 

 

Title:

Treasurer & Secretary

 

 

 

 

 

VITA SPECIALTY FOODS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Clifford Bolen

 

 

Name:

Clifford Bolen

 

 

Title:

Assistant Secretary

 

 

7

--------------------------------------------------------------------------------